 

Exhibit 10.1

 

FIRST AMENDMENT TO subscription Agreement

 

This First Amendment (this "Amendment") to the Subscription Agreement by and
between Net Element, Inc., a Delaware corporation (the “Company”), and Kenges
Rakishev (the “Buyer”), dated as of February 23, 2012 (the "Agreement"), is
effective as of the 19th day of April, 2012 (the “Amendment Effective Date”).

 

RECITALS

 

WHEREAS, the Company and Buyer desire to amend certain terms of the Agreement as
set forth herein, and, except as otherwise provided below, intend that the
Agreement shall remain in full force and effect.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the Company and Buyer agrees that the
Agreement shall be amended as follows:

 

1.          The foregoing recitals are hereby acknowledged to be true and
accurate and are incorporated herein by this reference. Unless otherwise
provided herein all terms appearing in initial capitalized letters shall have
the meanings ascribed to them in the Agreement.

 

2.          The first sentence of Section 4(j) of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

“From the date hereof through the first date after April 23, 2012, on which the
Buyer, together with Buyer’s Affiliates, cease to have “beneficial ownership”
(as determined under Section 13(d) of the 1934 Act and the rules and regulations
thereunder) greater than five percent (5%) of the Common Stock, the Company and
each Subsidiary shall be prohibited from effecting or entering into an agreement
to effect any Subsequent Placement (as defined below) involving a Variable Rate
Transaction.”

 

3.          Section 4(k) of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

“(k)      Certain Defined Terms. (i) “Convertible Securities” means any capital
stock or other security of the Company or any of its Subsidiaries that is, or
may be, at any time and under any circumstances directly or indirectly
convertible into, exercisable or exchangeable for, or which otherwise entitles
the holder thereof to acquire, any capital stock or other security of the
Company (including, without limitation, Common Stock) or any of its
Subsidiaries; and (ii) “Subsequent Placement” means any of the following by or
on behalf of the Company or any of its Subsidiaries (whether directly or
indirectly): the issuance, offer, sale, grant of any option or right to
purchase, or other disposition of (or announcement of any issuance, offer, sale,
grant of any option or right to purchase or other disposition of) any equity
security or any equity-linked or related security (including, without
limitation, any “equity security” (as that term is defined under Rule 405
promulgated under the 1933 Act), any Convertible Securities, any preferred stock
or any purchase rights.”

 

 

 

 

4.          This Amendment will be effective from and after the Amendment
Effective Date and in the event of any conflict between the terms of the
Agreement and the terms of this Amendment, the terms of this Amendment shall
control with respect to all matters from and after the Amendment Effective Date.
Except as expressly set forth herein, (i) each of the Transaction Documents and
each of the obligations and rights of the Company thereunder, and each of the
rights and obligations of and benefits to Buyer thereunder, is, and shall
continue to be, in full force and effect and each is hereby ratified and
confirmed in all respects, except that from and after the date hereof, without
implication that the contrary would otherwise be true, (A) all references in the
Agreement to “this Agreement,” “hereto,” “hereof,” “hereunder” or words of like
import referring to the Agreement shall mean the Agreement as amended by this
Amendment and (B) all references in the Transaction Documents to “the
Subscription Agreement,” “thereto,” “thereof,” “thereunder” or words of like
import referring to the Transaction Documents shall mean the Agreement as
amended by this Amendment and (ii) the execution, delivery and effectiveness of
this Amendment shall not operate as an amendment or waiver of any right, power
or remedy of Buyer or the Company under any of the Transaction Documents, nor
constitute an amendment or waiver of any provision of any of the Transaction
Documents and each of the Transaction Documents shall continue in full force and
effect, as amended or modified by this Amendment. The parties hereto agree that
this Amendment (i) amends (and constitutes an amendment to) all the Transaction
Documents as expressly contemplated by this Amendment to give full force and
effect to the terms and conditions of this Amendment and (ii) constitutes a
“Transaction Document” for purposes of all Transaction Documents.

 

5.          All of the terms and conditions herein contained shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns.

 

6.          This Amendment shall be governed by the internal laws of the State
of Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware.

 

7.          This Amendment may be executed in multiple counterparts, each of
which shall be deemed an original but all of which, together, shall constitute
one instrument. For the purposes of this Amendment, an executed facsimile or a
portable document format (.PDF) counterpart copy of this Amendment shall be
deemed an original for all purposes.

 

8.          The Company shall, on or before 8:30 a.m., New York time, on the 4th
Business Day (as defined in the Agreement) after the Amendment Effective Date,
file a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by this Amendment in the form required by the 1934
Act.

 

[Signature page follows.]

 

 

 

 

IN WITNESS WHEREOF, the Company and Buyer have executed this Amendment effective
as of the Amendment Effective Date.

 

  COMPANY:       NET ELEMENT, INC.       By: /s/ Jonathan New     Name: Jonathan
New     Title: CFO           BUYER:       /s/ Kenges Rakishev   KENGES RAKISHEV

 

[Signature page to First Amendment to Subscription Agreement]

 

 

 

